DETAILED ACTION
Status of the Claims
1.	This action is in reply to the Request for Reconsideration dated September 1, 2021.
2.	Claims 1-20 have been canceled.
3. 	Claims 21 and 23-30 have been amended.
4.	Claims 31-32 are newly added.
5.	Claims 21-32 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
6.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation – Broadest Reasonable Interpretation
7.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.

The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. See In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following language is interpreted as not further limiting the scope of the claimed invention.  
instant claim 21 recites "a method for automatically identifying an embossed credit number by performing a dynamic image capturing process, comprising:” In general, a preamble limits the invention if it recites essential structure or steps, or if it is "necessary to give life, meaning, and vitality" to the claims.  Pitney Bowes, Inc. v. Hewlett-Packard Co. 51 USPQ2d 1161 (Fed. Cir. 1999), Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002). Conversely, where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or an intended use for the invention, the preamble is not a claim limitation given patentable weight.   Rowe v. Dror, 42 USPQ2d 1550 (Fed. Cir. 1997); Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002); Bell Communications Research, Inc. v. Vitalink Communications Corp., 34 USPQ2d 1816 (Fed. Cir. 1995) If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See MPEP 2111.02
In the instant case, “for automatically identifying an embossed credit number…” as recited in the preamble only states a purpose and/or the intended use of the invention and accordingly is not being assigned any patentable weight.
The preamble of the instant claim 30 recites "[a] mobile electronics communication device adapted to be held by a person while performing an automatic identification of an embossed credit card number by a dynamic image capturing process, comprising:” In general, a preamble limits the invention if it recites essential structure or steps, or if it is "necessary to give life, meaning, and vitality" to the claims.  Pitney Bowes, Inc. v. Hewlett-Packard Co. 51 USPQ2d 1161 (Fed. Cir. 1999), Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002). Conversely, where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or an intended use for the invention, the preamble is not a claim limitation given patentable weight.   Rowe v. Dror, 42 USPQ2d 1550 (Fed. Cir. 1997); Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002); Bell Communications Research, Inc. v. Vitalink Communications Corp., 34 USPQ2d 1816 (Fed. Cir. 1995) If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See MPEP 2111.02.
In the instant case, “to be held by a person while performing an automatic identification of an embossed credit card number by a dynamic image capturing process” as recited in the preamble only states a purpose and/or the intended use of the invention and accordingly is not being assigned any patentable weight.


In Claim 24, the claim recites in part:
wherein sending comprises sending instructions for charging the payment card with an amount entered by said user of the mobile electronics communication device, using the electronics communication device. Here, the italicized portion of the recitation states only an intended use of the sending and does not further limit the scope of the claim.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 21-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The amendment filed on September 1, 2021 introduces new matter into the disclosure of the invention which is not supported by the original disclosure as follows:
Regarding Claims 21 and 30:
claim 21 recites in part “…performing a dynamic image capturing process…”.  There is no support in the specification for the recitation of the image capturing processing being dynamic.
The claim further recites in part, as currently amended:
“recording a video imaging a payment card by a camera held by a user moving said mobile electronics communication device along a movement path pattern during said video recording, said movement path pattern includes at least a first horizontal linear path above said payment card in a first direction and a second horizontal linear path above said payment card in a second direction which is an opposite direction of said first direction; 

continuously capturing a visual object imaged in said video during said movement of said mobile electronics communication device, by locally processing the video on the mobile electronics communication device; 

during said video recording along said movement of said mobile electronics communication device, displaying on a display of the mobile electronics communication device a real time feedback to said user, indicating a qualification of the captured and identified embossed credit card number”

Substantially similar Claim 30 recites substantially similar limitations.
The recitations in Claim 21 (and substantially similar Claim 30) disclose  “a movement path pattern during said video recording, said movement path pattern includes at least a first horizontal linear path above said payment card in a first direction and a second horizontal linear path above said payment card in a second direction which is an opposite direction of said first direction”; the further references to “said movement”; and the recitation the real time feedback of the user “…indicating a qualification of the captured and identified embossed credit card number”.  These limitations do not have support in the specification.
Further, Regarding Claim 32, the claim recites:
“wherein said movement path pattern further includes a third horizontal linear path above said payment card in a third direction angled from said first direction and a fourth horizontal linear path above said payment card in a forth direction which is an opposite direction of said third direction.”

The above recited limitations of new Claim 32 also have no support in the specification.
Applicant refers to paragraphs 10, 49, 54 and 69 in support of the amendments made. 
Paragraph 49 of Applicant’s Specification discloses the following:
“The Capturing can be performed in several ways: 1) taking a photograph; 2) recording a video; and 3) Continuously capturing an image while local or remote processing provides real 

    PNG
    media_image1.png
    780
    574
    media_image1.png
    Greyscale

This above referenced specification paragraph and Figure 1 appears to be the best alleged support for the newly amended limitations and do not disclose horizontal linear paths above the card in a first through fourth direction as claimed.  The two arrows shown intersect each other, thus cannot be linear paths in a first horizontal direction and then another in the opposite direction as two horizontal lines would not intersect, they would be parallel to each other.  There is further insufficient support for a “movement path pattern” and a third and fourth subsequent horizontal linear path as claimed.   Further, the only mention of real-time feedback to the user is in paragraph 49 and similarly does not indication a qualification of an identified embossed credit card number as currently claimed in Claim 32.
Substantially similar Claim 30 recites substantially similar limitations as those seen in Claim 21 that are similarly rejected.  Dependent Claims 22-29 and 31-32 are further rejected as dependent on a rejected base claim.  Applicant is required to cancel this new matter in the reply to this Office Action.

Prior Art of Record Not Currently Applied
Abulafia et al. (US PG Pub. 2012/0143760) (“Abulafia”) - Abulafia discloses a system and a method for conducting credit card transactions through a mobile device of a user.  The mobile device comprises an image acquisition unit and a mobile application operated by the mobile device. The system enables acquiring an image of a client’s credit card, using the image acquisition unit; analyzing data of the image; outputting details of the credit card from the analysis; verifying the output details, wherein the verification is further carried out through the mobile application; verifying authorization of inputted monetary transaction, wherein the mobile application enables verifying the authorization by communicating with the billing center, associated with at least one credit card company associated with the credit card over at least one communication network, wherein the communication is carried out by the mobile application using the mobile device; and conducting monetary transactions using the verified credit card details. 

Kwon (US PG Pub. 2006/0131389) (“Kwon”) - Kwon discloses an invention for authenticating a data card where an image of a data card is captured.  In an embodiment, an image authentication engine is disclosed that includes an image component extractor which extracts image components from captured images of the front and back sides of the data card. In an example, the image component extractor selects the image component for signature and security information and extracts the signature from the image component. Once extracted, the comparator can search the database for a similar image. Once the image is captured, including the signature block, comparing includes comparing the signature block image with a predetermined image of a signature block to authenticate the signature. 

Carter et al. (US PG Pub 2009/0152343) (“Carter”) - Carter discloses a method for conducting a financial transaction using a mobile device where the mobile device receives information related to the person that can be used for authentication purposes, such as a PIN or biometric data.  The mobile device then authenticates the person by verifying the information received. If the person is authenticated, the transaction is completed using the mobile device. Carter further discloses that a camera, touchscreen, 

Response to Arguments
Applicant’s arguments dated September 1, 2021, with respect to the rejection(s) of claim(s) 21- 30 as amended under 101 and 103 have been fully considered and are persuasive.   Examiner cautions that there is now a 112(a) rejection based on the new amendments made as there is insufficient support for the amendments made. 
The present amendments do, however, overcome the 101 and 103 rejections of record, each of which is subject to reinstatement based on further amendments that will have to be made to bring the recited subject matter within the boundaries of the disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMBREEN A ALLADIN/Examiner, Art Unit 3693                                                                                                                                                                                                        December 3, 2021

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        December 3, 2021